Citation Nr: 0117686	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for folliculitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from March 1968 to March 1970, 
and has served in the U.S. Army Reserve.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In April 2001, the veteran was afforded a hearing 
before the undersigned Member of the Board, sitting in 
Montgomery, Alabama.  

In his oral and written statements, the veteran asserted that 
he has a nervous disorder due to his service-connected skin 
disability, and he testified to requesting an "evaluation" 
(apparently psychological) scheduled in July 2001 at the VA 
Medical Center in Montgomery, Alabama.  The claim of 
entitlement to service connection for a psychiatric disorder, 
secondary to the veteran's service-connected skin disability, 
is not inextricably intertwined with the issue on appeal, and 
is referred to the RO for appropriate development and 
adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The veteran also claims that the current manifestations of 
his service-connected folliculitis have affected his ability 
to obtain and maintain substantially gainful employment.  The 
RO has not yet developed or adjudicated a claim for a total 
disability rating based on individual unemployability.  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet. App. 524 (1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims); see also Norris v. West, 12 Vet. App. 413 
(1999) (if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for total disability based on individual unemployability).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other, pending 
cases.  The United States Congress recently passed, and the 
President signed into law, legislation that, in pertinent 
part, modified and clarified VA's duty to assist a claimant 
in evidentiary development.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 
(2000).  See generally Holliday v. Principi, 14Vet. App.280 
(2001).  This change in law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran asserts that the current manifestations of his 
service-connected folliculitis are more severe than are 
represented by the currently assigned disability evaluation.  
His service-connected skin disability is evaluated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806 (2000), which requires evidence of constant itching 
or exudation, extensive lesions, or marked disfigurement.  
When the disorder is exceptionally repugnant, or manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, a 50 percent disability 
rating is warranted.  Id.

When scars to the head, face, or neck are severe, especially 
if they are productive of marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7800 (2000).  Scarring that 
results in complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement, is rated as 50 percent disabling.  Id.  38 
C.F.R. § 4.118, DC 7800 (2000).

At his Travel Board hearing, the veteran testified that his 
skin disability had spread to other areas of his body, 
including his groin, bottom, back, and head, and described 
his scars as repugnant and disfiguring.  He described pain 
and itching associated with the skin disability, and said he 
developed scars from the itching.  He was taking prescribed 
medication for the disability, namely Allegra and Hydroxide, 
and also used topical medication.  He stated that, in 
approximately 1997, he discovered that increased itching 
occurred after he ate.  He said that he has lost a lot of 
confidence in himself as a result of his skin disorder.  The 
veteran noted that his skin disorder affects his ability to 
work and, in strenuous work situations, he had attempted to 
reduce eating while working, to decrease the itching, but 
that led to reduced energy and adversely affected his job 
performance.  He indicated that prescribed medication made 
him sleepy and affected his ability to work.  The inability 
to properly provide for his family made him feel very 
nervous.  The veteran described daily flare-ups of itching 
and noted that, when he ate, he experienced a flare-up that 
required medication that caused drowsiness.

The claims file shows that, in September 1999, the veteran 
underwent VA dermatologic examination, at which time 
diagnoses included acanthosis nigricans (which, the doctor 
speculated, may represent a form of insulin resistance), 
pseudofolliculitis barbae, acne keloidalis nuchae, keratosis 
pilaris, and seborrheic dermatitis.  The VA examiner 
commented that the veteran was initially diagnosed with 
folliculitis, and that all those diagnoses may have been 
lumped into that one diagnosis.  However, upon review of the 
veteran's medical records, the doctor said many of the 
objective descriptions of the above-mentioned diagnoses were 
consistent with what was termed folliculitis.  The Board 
notes, however, that there are no photographs associated with 
the claims folder.  It is the opinion of the Board that 
unretouched color photographs of the veteran's current skin 
disorder should be obtained, in order to facilitate accurate 
rating of his service-connected disability.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following action:
1. The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all indicated 
records and associate them with the 
claims file.

2. Then, the RO should schedule the 
veteran for a comprehensive VA 
examination with a dermatologist to 
ascertain the current severity of his 
service-connected skin disability.  
The claims folder should be available 
for review and the examiner should 
indicate in his/her written report 
that a review of the claims folder was 
accomplished.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
Following a complete examination of 
the veteran's skin, the examiner 
should (a) identify all anatomical 
areas in which the veteran has the 
service-connected folliculitis; (b) 
indicate whether there is constant 
exudation or itching, extensive 
lesions or marked disfigurement in any 
area affected by folliculitis or 
residual scarring; (b) indicate 
whether there is ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
whether the veteran's folliculitis 
with residual scarring produces 
exceptional repugnance.  With respect 
to the residual scarring from the 
veteran's folliculitis, the examiner 
should indicate whether there is 
scarring of the head, face or neck 
and, if so, whether it is severe, 
especially if producing a marked and 
unsightly deformity of the eyelids, 
lips, or auricles, or whether such 
scarring is productive of 
exceptionally repugnant deformity of 
one side of the face or marked or 
repugnant bilateral disfigurement.  It 
is requested that the examiner include 
several unretouched color photographs 
of all areas of the skin that are 
affected by the skin disorder.

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim for an increase in the 30 
percent rating for the skin disorder, 
including consideration of the 
"exceptionally repugnant" provision 
of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




